Kane, J. (concurring in part and dissenting in part).
In my opinion the present record does not adequately establish PEF’s entitlement to the immediate release of all funds in the Comptroller’s possession as a result of the stay issued by Special Term on September 28, 1978. Although the majority correctly decides that CSEA has no valid claim thereto, and that most of the issues raised by the proposed intervenors are without merit, intervention by these individual PS & T unit members should be granted, for they have a legitimate interest in the disposition of the disputed fund which cannot be settled without additional information.
The stay involved in this proceeding temporarily suspended implementation of PERB’s order certifying PEF and ousting CSEA as the bargaining representative of the PS & T unit. Now that the judicial review process has upheld PERB’s determination, dissolution of the stay should be accomplished in a manner that will leave PEF in the position it would have occupied had there been no litigation. The difficulty with this approach is that PEF is a relatively new labor organization (see Matter of Civil Serv. Employees Assn, v Newman, 66 AD2d 38, 47, mod 47 NY2d 1005), and the stay did not direct *126the Comptroller to escrow any set rate of deductions. Although not disclosed by the record, I assume that the Comptroller simply continued to withhold from PS & T unit salaries the same amount of money he previously collected from each on behalf of CSEA. In any event, these two complications are sufficient to demand that a further inquiry be conducted before the entire fund is turned over to PEF.
Contrary to the unsupported assertion of the majority, the right to fashion a dues schedule is not derived from or dependent on section 208 of the Civil Service Law. While the statute commands that dues and matching agency shop fee deductions be made for the benefit of a certified bargaining representative, it does not purport to set or limit the amount thereof in any respect. The authority to formulate a dues policy is an attribute of PEF’s organizational existence wholly apart from these provisions. So long as it complied with the laws governing its internal operations, PEF was and remained completely free to fix and levy whatever charge for dues it might happen to select. The stay momentarily prevented PEF from exercising the substantial additional right to have its dues structure enforced by the Comptroller through mandatory payroll deductions, but its terms did not expressly or implicitly restrain PEF from setting the amount of such dues.
Moreover, it seems plain to me that the provisions of section 208 of the Civil Service Law are not self-executing. Once an employee organization gains certification, it must somehow inform the Comptroller of the amount it charges for dues before the deduction process can be effected. The naked certification cannot be translated into a specific dollar amount without this information, nor can a qualified employee organization insist that the Comptroller perform his statutory obligation until this sum has been communicated to him. If PEF had no dues policy in place on September 27, 1978, it would have no right to demand that any salary deductions be made. Similarly, if its periodic dues were fixed at some later date or in an amount less than the Comptroller actually collected under the stay, I fail to perceive any legal or logical basis on which PEF could lay claim to the whole fund. In either situation, any excess collections should be returned to the individual PS & T unit members. While the proposed intervenors raised no objection to the deductions made after March 27, 1979, they certainly did not surrender any rights which they might have possessed before that date. Class *127action status is unnecessary, but intervention should be allowed to determine if these rights have been adequately protected. Accordingly I dissent in part and would modify the instant order to the extent of allowing intervention and directing a remittal to Special Term for the purpose of ascertaining the amount of PEF’s dues and the date on which it validly adopted such a policy.